ORDER

PER CURIAM.
Defendant, Dione L. Schwartz, appeals from a judgment on a jury verdict finding her guilty of driving while intoxicated (DWI), in violation of section 577.010 RSMo (Cum.Supp.2008).1 The trial court found defendant to be a persistent offender under section 558.016, based on her guilty pleas to four felonies, and a persis*891tent intoxication-related traffic offender under section 577.023, based on two prior intoxication-related traffic offenses. It sentenced defendant to five years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references will be to RSMo (Cum.Supp.2008), unless otherwise indicated.